 
 
I 
111th CONGRESS
1st Session
H. R. 2884 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2009 
Mr. Faleomavaega (for himself, Ms. Bordallo, Mrs. Christensen, Mr. Pierluisi, and Mr. Sablan) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to clarify that electricity produced in certain possessions of the United States and other areas is eligible for the credit for electricity produced from certain renewable resources. 
 
 
1.Electricity produced in certain possessions of the United States and other areas eligible for renewable electricity production credit 
(a)In generalParagraph (1) of section 45(e) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting a comma, and by adding at the end the following new subparagraphs: 
 
(C)Guam, American Samoa, Commonwealth of the Northern Marianas Islands, United States Virgin Islands, or Puerto Rico, including all territorial waters, seabed and subsoil of submarine areas thereof, 
(D)Republic of the Marshall Islands, Federated States of Micronesia, or Republic of Palau, including all territorial waters, seabed and subsoil of submarine areas thereof, or 
(E)any United States Government installation worldwide, including military bases, embassies and other facilities, whether owned or leased by the United States Government, including all areas set forth in section 638 (all territorial waters, seabed and subsoil of submarine areas adjacent to such installations).. 
(b)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.  
 
